DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the side portion extending positioned in a/the portion of the dirt collection chamber (claims 1 and 16) and the second end of the cyclone chamber being openable (claims 8, 15 and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As discussed supra in the objection to the drawings, the side portion as shown is not understood to extend through the dirt collection chamber.  The term “in”, would suggest that the side portion is positioned inside the collection chamber based on the definition “something that is in something else is enclosed by it or surrounded by it”1.  To the contrary, the side portion is clearly shown to pass adjacent to and/or at external boundaries of the dirt collection chamber and the claims will be treated as such for the sake of the current Office Action.  Alternatively, the side portion of the air flow path may more accurately be defined as being positioned between portions of the cyclone sidewall and dirt collection chamber sidewall and separated from both the cyclone chamber and dirt collection chamber by additional sidewalls. 
Claims 8, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As discussed supra in the objection to the drawings, the second end of the cyclone chamber is not shown or disclosed to be openable for the elected embodiment.  For the sake of the current Office Action, the examiner will consider the claim to disclose that opening of the second end of the dirt collection chamber will expose the second end of the cyclone chamber, as supported for the elected embodiment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilstrom (5,950,274) in view of Arnold (7,065,826).
Regarding claim 1, Kilstrom discloses a surface cleaning apparatus comprising: (a) an air flow path from a dirty air inlet to a clean air out with a cyclone separator (15) and a suction motor (11) provided in the air flow path 5(b) the cyclone separator comprising a cyclone casing defining a cyclone chamber (24), the cyclone casing having first  and second spaced apart ends, a first end wall (29) at the first end and a second end wall (18b) at the second end, a sidewall (18a) of the cyclone chamber extending between the first and second end walls, a cyclone air inlet (19) provided at the first end, a cyclone air outlet (30), a dirt outlet (22) and a cyclone axis of rotation; and,  10(c) a dirt collection chamber (26) exterior to the cyclone chamber and in communication with the cyclone chamber by the dirt outlet, the dirt collection chamber includes a portion radially outwardly of the cyclone chamber (in the area of the arrow head for reference number 18 in Fig. 2), wherein the air flow path includes a side portion (28) upstream from the 15cyclone air inlet and extending generally axially adjacent to and/or at exterior boundaries of a section of 
Regarding independent claim 9 as well as claim 6 (the limitations of claim 6 being the only limitation in claim 9 that is not included in claim 1), Kilstrom further discloses that the side portion of the air 10flow path extends from the second end of the cyclone casing (optionally defined by either the bottom of dirt collection chamber 26 or the bottom wall 18b of the cyclone chamber, as discussed supra in the rejection under 35 U.S.C. 112b) to the cyclone air inlet.
Regarding independent claim 16 as well as claims 3 and 11 (the limitations of claim 3 being the only limitation in claim 16 that is not included in claim 1), Kilstrom further discloses that the side portion of the air flow path is located adjacent an outer surface of the sidewall (18a) of the cyclone chamber.
Regarding claims 2 and 10, Kilstrom further discloses that the cyclone air outlet is 20located at the first (upper) end of the cyclone casing.
Regarding claims 4, 12 and 17, Kilstrom further discloses that the sidewall of the cyclone chamber (18a) forms part of the side portion of the air flow path.
Regarding claims 5 and 13, Kilstrom further discloses that the dirt collection chamber has first (21) and second (bottom) spaced apart ends and a sidewall (not numbered) extending between the first and second spaced apart ends, the second end of the dirt collection chamber is spaced from and faces (at the bottom tip) the second end (18b), and end wall taught by Arnold, of the cyclone casing 5whereby a portion of the dirt collection chamber is positioned between the second end of the dirt collection chamber and the second end of the cyclone casing (when the second end of the cyclone casing is optionally considered to be the bottom wall 18b of the cyclone chamber).
Regarding claims 7, 14 and 18, Kilstrom further discloses that the dirt collection chamber has first (21) and second (bottom) spaced apart ends, the first end of the dirt collection 15chamber is located at the first end of the cyclone casing (when the cyclone casing is considered to be defined by the top wall 21 of the dirt collection chamber with cyclone air outlet considered to be 31), the second end of the dirt collection chamber is spaced from and faces (at the bottom tip) the second end (18b), and end wall taught by Arnold, of the cyclone chamber and the side portion of the air flow path extends from the second end of the dirt collection chamber to the cyclone air inlet.
Regarding claims 8, 15 and 19, Kilstrom further discloses that the second end of the dirt collection chamber is openable (27 is removable to empty the chamber; Col. 2, lines 59-60) to expose the second end of the cyclone chamber.

Response to Arguments
Applicant’s arguments, see Remarks/Arguments, filed 23 December 2021, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Kilstrom in view of Arnold, as discussed supra.
In response to the arguments regarding claims 5, 7, 13, 14 and 18 (on page 12 or Remarks), the examiner maintains that the lowermost portion of the dirt collection chamber end wall does face the second (lower) end of the cyclone casing, particularly when the cyclone casing includes the baffle, as taught by Arnold. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 16-19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3, 4, 7 and 8 respectively, having all of the same limitations therein. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Gen (6,613,129) and Kilstrom (5,779,745 and 5,935,279) provide cleaning devices having similar structure as the applicant’s claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        23 February 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 COBUILD Advanced English Dictionary. Copyright © HarperCollins Publishers; https://www.collinsdictionary.com/us/dictionary/english/in. Accessed 23 Feb. 2022.